Citation Nr: 1226550	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision that implemented a July 2009 Board decision and assigned an initial 30 percent rating for that a psychiatric disability.  The Veteran appealed the rating.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The record shows that the Veteran was assigned an initial 30 percent rating for PTSD based upon his documented in-service combat stressors and the diagnosis rendered by his private psychiatrist.  Thereafter, in support of the Veteran's claim for an initial increased rating, the RO scheduled him for a VA psychiatric examination, which was conducted in June 2010.  At that time, the Veteran recounted his history of outpatient treatment and indicated that he was still seeing his private psychiatrist on a quarterly basis.  He also indicated that the medications prescribed by that clinician were effective in treating his PTSD and other mental symptoms.  

In terms of his occupational and social history, the Veteran reported that he was currently married to his second wife with whom he maintained an "okay" relationship.  He also acknowledged that he had three grown children and multiple grandchildren, but emphasized that he only saw them occasionally.  With respect to other social contacts, the Veteran reported having very few friends due to his frequent need to be alone.  The Veteran added that he found solace in solitary hobbies, including yard work and working on cars.  He then indicated that, while currently unemployed, he had only recently retired after many years of working as an electrician and a special police officer.  During his employment, the Veteran had experienced interpersonal conflicts with his coworkers.  However, he declined to attribute those problems or any other aspects of his PTSD to his unemployment, noting instead that he had retired due to age.

When interviewed about his specific psychiatric symptoms, the Veteran complained of frequent nightmares and related sleep problems, including insomnia.  He also reported a long history of memory problems associated with his psychiatric disorder.  Notwithstanding these complaints, the Veteran's mental status evaluation was negative for any acute signs of behavioral or cognitive impairment.  Nevertheless, based upon Veteran's reported statements and a review of his pertinent clinical history, he was diagnosed with chronic PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  However, the examining clinician determined that the Veteran's PTSD was mild in degree and warranted a Global Assessment and Functioning (GAF) score of 62. 
.
The VA examiner's report served as the basis for the RO's most recent adjudication of the Veteran's psychiatric claim in a September 2010 supplemental statement of the case, that found that the Veteran's overall mental health problems did not warrant a rating in excess of 30 percent.  

The record thereafter shows that the Veteran has sought additional outpatient treatment for PTSD and related symptoms.  His paper claims folder is devoid any evidence of treatment subsequent to the issuance of the September 2010 supplemental statement of the case.  Nevertheless, the Veteran's Virtual VA file contains electronic copies of outpatient mental health records generated by VA's Community Based Outpatient Clinic (CBOC) in Raleigh, North Carolina.  The Board is obligated to consider those electronic records.  Accordingly, the Board has conducted a review of those records and found that they contain evidence suggesting of worsening mental health impairment.  That evidence includes a report of a recent outpatient visit, conducted in May 2012, in which the Veteran was assessed with chronic, severe PTSD that warranted a GAF score of 55.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under that rating system, a score of 62 reflects relatively mild psychiatric symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but overall high functioning while a GAF of 55 contemplates moderate to severe psychiatric impairment such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning , with few friends, conflicts with peers or co- workers.  DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Moreover, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that it has a duty to assist the Veteran by obtaining another VA examination in support of his psychiatric claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's most recent VA examination is now somewhat stale and the subsequent clinical evidence of record suggests that his PTSD and related mental health problems may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  

Also, pertinent VA medical records appear to be outstanding.  While the May 2012 VA mental health treatment report includes a detailed plan for follow-up care with additional scheduled visits, no subsequent clinical records have yet been associated with the Veteran's Virtual VA file and the paper claims file.  Accordingly, as VA is now on notice that such records may exist, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, the Board finds that private treatment records also appear to be missing.  Specifically, the Veteran's June 2010 VA examination report references ongoing mental health treatment from Dr. Hoeper.  However, no reports of treatment dated after February 2010 have been requested or obtained.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any subsequent records from that private clinician.  Specifically, the Veteran should be asked to complete a written authorization for the release of that treating provider's records.  It should be explained to the Veteran that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any pertinent private treatment records in his own possession.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment from his private psychiatrist, Edwin W. Hoeper, M.D., rendered after February 2010.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his possession in support of his claims.

2.  Obtain and associate with the claims folder all records from the VA Community Based Outpatient Clinic and the Vet Center in Raleigh, North Carolina, dated since May 2012.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in June 2010 and the clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  38 C.F.R. § 4.10 (2011).

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

